DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The rejection of Claim(s) 1 — 2, 5, 7 — 8 and 10 — 13 under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kendig et al (U.S. Patent Application Publication No. 2006/0014022 A1), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.       Claims 1, 4 – 5, 7 — 13  are rejected under 35 U.S.C. 103(a) as being unpatentable over Kendig et al (U.S. Patent Application Publication No. 2006/0014022 A1).
With regard to Claim 1, Kendig et al disclose a resin composition  comprising about 10 to about 80 wt% ethylene copolymer, about 0.5 to about 30 wt% tackifying resin and a filler (paragraph 0006); the copolymer is ethylene — methacrylate (paragraph 0021) and 52.95 wt% is disclosed in an example (paragraph 0119); the amount of methacrylate is 9 to 27 wt% (paragraph 0022); the filler is styrene — butadiene copolymer, therefore a styrene — based elastomer (paragraph 0058). The claimed aspect of ‘for a sealant’ is an intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the intended use or purpose of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not a limitation and is of no significance to claim construction. MPEP 2111.02. Alternatively, it would have been obvious for one of ordinary skill in the art to provide for an amount of 52.95 wt%, as the amount is disclosed in an example, and to provide for the claimed amount of tackifier, as the disclosed amount is about 0.5 to about 30 wt%.
An ethylene — vinyl ester copolymer is also disclosed, because a polyolefin is also disclosed (paragraph 0006) that is polyethylene (paragraph 0032) that is modified with vinyl acetate by copolymerization at low levels, for example less than about 3 weight% (paragraph 0039). Kendig et al do not explicitly disclose the claimed range of amount of vinyl acetate. However, it would have been obvious for one of ordinary skill in the art to provide for the claimed range, because 5 weight% is about 3 weight%. The use of the phrase ‘for example,’ additionally, means that the definition of the phrase ‘low levels’ is not limited to less than 3%. One of ordinary skill in the art would therefore consider 5 weight % to also be a ‘low level.’ Alternatively, the disclosed range would be sufficiently close to the claimed range that one of ordinary skill in the art would have expected the same properties. There is a prima facie case of obviousness because the range would be sufficiently close to the claimed range that one of ordinary skill in the art would have expected the same properties. MPEP 2144.05.
With regard to Claim 4, the amount of styrene — based elastomer is 0 to 30 weight% (paragraph 0006). Although the disclosed range of amount is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
  With regard to Claim 5, use as a sealant for a packaging material is disclosed, because
formation of a packaging web having a seal layer comprising the composition is disclosed
(paragraph 0068).
With regard to Claim 7, a multilayer film, therefore a laminate, comprising a layer of
PCTFE and a layer of the composition, is disclosed (paragraph 0069). A laminate is therefore
disclosed, comprising the layer of PCTFE, that is a substrate (paragraph 0071).
With regard to Claim 8, alternatively, a substrate that is a sheet is disclosed (paragraph
0072) comprising a layer of adhesive (paragraph 0073) that is an ionomer of a copolymer of
ethylene and methacrylic acid (paragraph 0081) that is an extrudable adhesive layer (paragraph
0082).
With regard to Claim 9, the thickness of the layer of the composition in the laminate is
about 0.2 to about 1.0 mil and the thickness of the layer of the substrate is about 0.7 to about 1.0
mil (paragraph 0069). Although the disclosed range of thickness is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of
ordinary skill in the art to provide for any amount within the disclosed range, including those
amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claims 10 — 12, a packaging material is also disclosed, comprising an
additional layer, therefore an additional substrate, comprising polypropylene (PP; paragraph
0100).
With regard to Claim 13, a packaged object is disclosed that is pudding (paragraph 0102).

4. 	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kendig et al (U.S.
Patent Application Publication No. 2006/0014022 A1) in view of Rivett et al (U.S. Patent
Application Publication No. 2002/0172834 A1).
Kendig et al disclose a sealant as discussed above. Kendig et al fail to disclose skin pack packaging.
Rivett et al teach skin pack packaging (vacuum skin packaging; paragraph 0081)
comprising a sealant layer (may be sealed to a substrate; paragraph 0025) comprising a
copolymer of ethylene and unsaturated carboxylic acid ester (paragraph 0035) for the purpose of
obtaining food packaging that is printable (paragraph 0074).
It therefore would have been obvious for one of ordinary skill in the art to provide for
skin pack packaging in order to obtain food packaging that is printable as taught by Rivett et al.

ANSWERS TO APPLICANT’S ARGUMENTS
5.	Applicant’s arguments and amendments regarding the rejection of Claim(s) 1 — 2, 5, 7 — 8 and 10 — 13 under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kendig et al (U.S. Patent Application Publication No. 2006/0014022 A1), of record in the previous Action, have been considered and have been found to be persuasive. The rejection is therefore withdrawn.
However, Applicant argues, on page 5 of the remarks dated December 2, 2022, that the increased heat sealing strength shown in Tables 1 and 2 of the instant specification, when the amount of vinyl ester is in the range of 5 – 30 weight%, constitutes an unexpected result. This is not persuasive because no evidence has been presented which shows that heat sealing strength increases by an unexpectedly large amount in the claimed range, compared to just outside of the claimed range. To the contrary, in paragraph 0087, the amount of vinyl ester disclosed is alternatively in the range 2 – 30 weight%, and there is no mention of any unexpected difference in heat sealing strength between 2 – 4 weight% and 5 – 30 weight%.
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782